PURDY, District Judge
(charging the jury, the facts being as above stated). When you were chosen as jurors in this case you and each of you took an oath to try the case according to the evidence and the law as it should be given to you by the court. In the trial of jury *194cases it is the province of the jury to pass upon all questions of fact, while it is the duty of the court to pass upon all questions of law which may arise during the progress of the trial. Now it not infrequently happens that the evidence produced by the respective parties to an action at law presents no disputed question of fact for the jury to pass upon. In such a case it becomes the duty of the court to withdraw the case from the consideration of the jury, and to direct a verdict for either the plaintiff or the defendant, according as the law of the case may be with one or the other of the parties to the suit. Now, gentlemen of the jury, the court has with you heard the evidence, and has reached the conclusion that there exists no substantial dispute as to the facts in this case, and that a verdict must be directed in favor of the plaintiff, though not for the full amount which he seeks to recover. The court assumes the full responsibility for its action in withdrawing this case from your consideration, and, if the court is in error in its conclusion respecting the character of the evidence submitted, either party feeling aggrieved thereby is at liberty to have such error corrected by the Circuit Court of Appeals upon a writ of error prosecuted to that court. In my judgment, this case is ruled by the principles of law enunciated in the case of Northwestern National Life Insurance Company v. Gray, 161 Ted. 448, 88 C. C. A. 430, and other similar 'cases which have been cited by counsel for defendant. - The plaintiff, as a matter of law, is bound by the terms of the contract of reinsurance upon which he brings this action, as well as by the terms and conditions of the by-laws of the defendant company passed on the 13th of November, 1902.
You are accordingly directed to return a verdict in favor of the plaintiff and against the defendant for the amount which the defendant concedes to be due and owing to the plaintiff under the contract of reinsurance, namely, $1,005.13.